IN THE
                            TENTH COURT OF APPEALS

                                    No. 10-17-00026-CV

CHERYL TRAHAN,
                                                                  Appellant
    v.

KENNETH AND REBECCA GOETSCH,
                                                                  Appellees



                              From the 21st District Court
                                Burleson County, Texas
                                 Trial Court No. 27,360


               ORDER DENYING MOTION FOR REHEARING


         Appellant is in a procedural predicament of appellant’s own creation. It is fatal to

the appeal. We dismissed appellant’s appeal on March 8, 2017 for the failure to pay the

filing fee.1




1 The docketing statement is also past due. Further, appellant was dilatory in making the necessary
arrangement to get the record by failing to pay for the preparation of the clerk’s record.
        Rather than file a motion for rehearing, which would require a payment of $15,

counsel filed a motion to reinstate, which carries the normal motion filing fee of $10, and

paid that motion fee. The motion also attempts to condition the payment of the filing fee,

the failure of which is what resulted in the dismissal, upon the granting of the motion to

reinstate. However, pursuant to Rule 10.3(a), the Court cannot rule on the merits of the

motion to reinstate until 10 days have passed from the date it is filed. See TEX. R. APP. P.

10.3(a). The time within which to file a motion for rehearing is 15 days and would expire

before the Court could rule on the pending motion. See TEX. R. APP. P. 49.1. Possibly in

an effort to foreclose that problem, appellant presents the motion, in the alternative, to be

a motion for rehearing, notwithstanding that appellant failed to pay the fee for filing a

motion for rehearing.2

        Based on the foregoing, the Court has filed the document as a motion for rehearing

only. The Court will not address or rule on the motion to reinstate. Appellant owes an

additional $5.00 filing fee for filing a motion for rehearing.

        Appellant states she is prepared to pay the initial filing fee if the Court grants the

motion for rehearing. But appellant owes the filing fee whether the Court grants the

motion or not. Moreover, the Court, as a matter of jurisprudence, cannot be in the



2
 A motion for rehearing extends our jurisdiction until it is ruled upon. There is no provision in the rules
of appellate procedure for a motion to reinstate. The “motion to reinstate” is a procedure used in the trial
court for a party to use when a proceeding has been dismissed for want of prosecution. See TEX. R. CIV. P.
165a(3). Accordingly, we only have the jurisdiction to rule on the motion for rehearing. See TEX. R. APP. P.
49.

Trahan v. Goetsch                                                                                    Page 2
untenable position of negotiating for a ruling based upon the payment of fees (or for any

other quid-pro-quo). The Court therefore declines to negotiate a particular ruling for a

filing fee that is already owed. The Court will proceed to address the motion for

rehearing on its merits.

       Appellant has not asserted any legitimate reason the filing fee has not been paid.

The motion does assert “confusion” was caused by the Court’s order granting an

extension of time to file the Clerk’s record. While the Court is at a loss to understand

how that would have been confused with a demand for the payment of a filing fee, the

confusion was undoubtedly removed when the Court dismissed the appeal on March 8,

2017 due to the failure to pay the filing fee. Nevertheless, no filing fee has been

forthcoming. Rather than paying the fee in the weeks since the appeal was dismissed,

appellant has determined, obviously an intentional act, to pay the fee, which is otherwise

due, only if the Court grants the motion for rehearing.

       Appellant’s motion for rehearing is denied.



                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed April 5, 2017




Trahan v. Goetsch                                                                   Page 3